                              UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF MISSOURI
                                   SOUTHEASTERN DIVISION


    In re:                                                                    Chapter 11


    BRIGGS & STRATTON CORPORATION., et al., 1                                 Case No. 20-43597-399
                                          Debtors.
                                                                              (Jointly Administered)




                PRO METAL WORKS, INC.’S MOTION FOR ALLOWANCE OF
             ADMINISTRATIVE EXPENSE CLAIM PURSUANT TO 11 U.S.C. § 503(b)(9)
                    AGAINST DEBTOR BILLY GOAT INDUSTRIES, INC 2

             Pro Metal Works, Inc. (“Pro Metal Works”) moves this court pursuant to 11 U.S.C. §§

503(b)(9) and 507(a)(2) for an Order granting allowance of an administrative priority expense

claim for goods sold and delivered to Debtor Billy Goat Industries, Inc. (“Billy Goat” or Debtor)

in the 20 days preceding the commencement of Billy Goat’s bankruptcy case in the amount of

$9,216.00 (“Administrative Claim”). In support of its Administrative Claim against Billy Goat,

Pro Metal Works states as follows:

                                                 JURISDICTION

             1.     This motion is a core proceeding under 28 U.S.C. § 157(b)(2) and this Court has

       jurisdiction over this motion pursuant to 28 U.S.C. § 157 and 28 U.S.C. § 1334.


1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are Briggs & Stratton Corporation (2330), Billy Goat Industries, Inc. (4442), Allmand Bros., Inc. (4710),
Briggs & Stratton International, Inc. (9957), and Briggs & Stratton Tech, LLC (2102). The address of the Debtors’
corporate headquarters is 12301 West Wirth Street, Wauwatosa, Wisconsin 53222.
2
    This claim is made against Debtor Billy Goat Industries, Inc. (4442), Case No. 20-10575.
   2.       Venue is proper in this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                                     BACKGROUND

   3.       On July 20, 2020 (“Petition Date”), the Debtor filed a voluntary petition for relief

under the Bankruptcy code in the United States Bankruptcy Court for the Eastern District of

Missouri.

   4.       Pro Metal Works is informed and believes that the Debtor has continued to

operate its business and manage its affairs as debtor-in possession pursuant to §§ 1107(a) and

1108 of the Bankruptcy Code.

   5.       Pro Metal Works sold and shipped goods that were received by the Debtor within

20 days before the Petition Date worth $9,216.00(“the 503(b)(9) Goods”) in the ordinary

course of the Debtor’s business. A list of the invoices for the 503(b)(9) Goods is attached to

this motion as Exhibit A.

   6.       On August 20, 2020, the Court entered its Final Order (I) Authorizing Debtors to

Pay Prepetition Obligations in the Ordinary Course of Business to (A) Critical Vendors, (B)

Foreign Claimants, and (C) 503(b)(9) Claimants; and (II) Granting Related Relief. [Docket

No. 534]

   7.       On October 1, 2020, Pro Metal Works filed Proof of Claim No. 73 against the

Debtor Billy Goat Industries, Inc.

                                 RELIEF REQUESTED

   8.       Pro Metal Works, Inc requests that the Court enter an Order granting it an

administrative priority claim pursuant to Section 503(b)(9) of the Bankruptcy Code in the

amount of $9,216.00 and directing Billy Goat to pay this amount to Pro Metal Works, Inc.

within 7 days.



                                              2
                          BASIS FOR THE RELIEF REQUESTED

      9.       Section 503(b)(9) of the Bankruptcy Code provides for an administrative expense

  claim for the “value of any goods received by the debtor within 20 days before the date of the

  commencement of a case under this title in which the goods have been sold to the debtor in

  the ordinary course of the debtor’s business.” 11 U.S.C. § 503(b)(9).

      10.      Section 507(a) of the Bankruptcy Code provides that administrative expense

  claims under section 503(b) of the Bankruptcy Code have the first priority. 11 U.S.C. §

  507(a)(2).

      11.      On the basis of the foregoing, Pro Metal Works is entitled to administrative

  priority status pursuant to section 503(b)(9) of the Bankruptcy Code.

      WHEREFORE, Pro Metal Works requests that the Court enter an Order granting it an

  administrative priority claim pursuant to section 503(b)(9) of the Bankruptcy Code in the

  amount of $9,216.00 and directing Billy Goat to pay this amount to Pro Metal Works, Inc.,

  within 7 days, and for such other and further relief as this Court deems just and proper.


Dated this 6th day of October 2020.            STEINHILBER SWANSON LLP

                                         By: /s/ Claire Ann Richman
                                             Claire Ann Richman
                                             122 W. Washington Ave., Suite 850
                                             Madison, WI 53703-2718
                                             TEL: (608) 630-8990/ FAX: (608)
                                             630-8991
                                             crichman@steinhilberswanson.com
                                             Attorney for Pro Metal Works, Inc.




                                                3
Exhibit A




    4
        Entitled to priority pursuant to § 503(b)(9)
            Type       Date        Num        P. O. #           Name               Terms   Due Date      Open Balance

        Invoice      06/29/2020 60243     P000228361    Billy Goat Industries   Net 60      08/28/2020       4,608.00
        Invoice      07/07/2020 60314     P000228361    Billy Goat Industries   Net 60      09/05/2020       4,608.00
Total                                                                                                        9,216.00
